Citation Nr: 1522890	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In the August 2011 substantive appeal, the Veteran requested a hearing before a Member of the Board, which was scheduled for March 2015.  However, in a March 2015 statement, received prior to the scheduled hearing, the Veteran, through the representative, cancelled the hearing request and asked that his claim be decided based on the evidence already of record.  The Board considers the request for a hearing to be withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, he has asserted that while serving on the USS Midway, he began to notice symptoms of hearing loss.  He reported that he was exposed to noise from the steam catapults on the ship, from aircraft engines, and from the firing of anti-aircraft cannons.  

A review of the service personnel records and service separation form shows that while on active service, the Veteran served as a radar man and that he served aboard the USS Midway.  Based on the nature of the Veteran's active service, including service aboard an aircraft carrier, the Board concedes the Veteran's exposure to acoustic trauma while in active service.  

A review of the service medical records shows that at time of entrance and separation examinations, the Veteran was only provided whispered voice tests to determine the level of hearing acuity.  The Board notes that the whispered voice test is not a reliable determination of hearing acuity or hearing loss.  The remainder of the service medical records are silent for complaints or treatment related to bilateral hearing loss.

At a March 2010 VA audiology examination, the examiner diagnosed mild to profound bilateral sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely as not related to active service.  However, the Board notes that the examiner's rationale does not support the opinion provided.  In the rationale, the examiner conceded in-service noise exposure, noted that there was no audiogram conducted at separation, and stated that a whisper voice test was not an adequate measure of hearing.  Because the examiner's rationale was insufficient, an addendum was obtained in April 2010 when the examiner noted that he was unable to form an opinion regarding the etiology of the Veteran's bilateral hearing loss disability due to the lack of evidence.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this case, the VA examiner was unable to provide an opinion without resorting to speculation and based that on a finding that the Veteran was not provided an audiogram at separation.  The absence of medical records or service diagnosis cannot be the sole basis for a negative etiological opinion, especially when a Veteran, as is the case here, has competently reported that he first experienced hearing impairment in service and that those symptoms have continued since separation from service.  Therefore, the March 2010 opinion and April 2010 addendum are not an adequate basis for a denial of entitlement to service connection.

Also of record is an August 2011 letter from a private medical provider at the Personal Hearing Center in Orange City, Florida.  In that letter, the medical provider opined that the Veteran's bilateral hearing loss disability was due to acoustic trauma from service in the Navy.  A rationale for the opinion was not supplied.

The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify hearing impairment, and his statements are credible.

In sum, the Board concedes the Veteran's exposure to hazardous noise while in active service.  He competently reports that he first experienced hearing impairment in active service and that he has continued to experience hearing impairment since separation from service.  These statements are found credible by the Board.  The March 2010 opinion and April 2010 addendum are not probative evidence against the claim.  The August 2011 private letter is supportive of the claim, but did not provide a rationale to explain the opinion.

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


